DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21, 23-26, 28-31, and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 15, 34, and 35 all require a machine learning system using the processor, counts of the oscillations of the first and second oscillators, and the training set to output a signal of gas composition at the sample location. However, the specification does not enable one of ordinary skill in the art to perform the processing due to there not being enough information provided by the specification to enable one of ordinary skill in the art to . 
What is the digital algorithm? How does the algorithm identify a vibration profile? What is the vibration profile? When or how is vibration detected? What type of digital filter is added? None of these things are provided by the applicant in the specification as filed.  This is important because this is the only detail given in the specification as to what can be done with the counts with respect to the system, which is not clearly stated.  
Further, the specification states: 
[0068] Identifying a vibration profile (554) in the sensor data is useful to identify whether to apply a vibration filter (556). Identifying a vibration profile (554) may also be used to determine parameters of the vibration filter applied and/or which vibration filter from a group of vibration filters to apply. The vibration profile may be observable as an abrupt shift in the frequency until the vibration disappears. 
It is not clear what performs the observations. Is it a person looking at a profile via a graphical interface or does the processor make the observation?  Also, the term “abrupt” is not clearly defined so one of ordinary skill in the art cannot determine what amount of a shift would be required that would trigger a need for filtering for vibration. Further, the filtering described is a filtering of frequency, not a filtering of counts and there is no apparent reason why a filtering for counts would be required or how a filtering of counts would even be conducted as a count should simply be the time in which you see the oscillator go up and down in a single instance.  That is not the same thing or related to frequency really, so it is not clear how the vibration is actually related to the oscillator counts at all. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
With this in mind, there is not enough direction provided as to how counts and a training set are combined (Wands Factor (F)), no existence of working examples as this is a part of what is unique to the invention (Wands Factor (G)), and the amount of experimentation required to use a bias voltage sensor or to pick an algorithm and to interpret the results of that algorithm to then apply the necessary filter in order to utilize the counts as disclosed is undue and large to perform (Wands Factor (H)). Thus one of ordinary skill in the art is not enabled to use the system as currently claimed.  Since claim 15 lacks enablement, then claims 16-21, 23-26, and 28-31, which depend from claim 15, lack enablement as well. Since claim 35 lacks enablement, then claim 36 lacks enablement as well.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 15-21, 23-27, 29, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (U.S. Patent Number 10,379,093; hereinafter referred to as Murphy) further in view of Downie et al. (U.S. Patent Application Publication Number 2015/0168958; hereinafter referred to as Downie).  Murphy discloses a dual quartz crystal microbalance (QCM) sensor is disclosed for use in a hand-held detection device (10) for detecting the presence of an odorant in hydrocarbon gaseous fuels. The odorant is a thiol-based compound, such as ethanethiol. One QCM (16) is coated with a coating typically containing a reagent that specifically reacts with the thiol of the odorant and alters its oscillation frequency as a result of mass gained in the reaction. A second QCM (16') serves as a control and the two frequency signals may be heterodyned (26) to produce a delta-frequency representative of the mass change. Circuitry and signal processing (32) are used to produce a final result correlated to the level of thiol in the hydrocarbon gas (Please see the abstract).  Campbell discloses a sensor for measuring the moisture and salinity of a material is disclosed herein. The sensor preferably includes a soil moisture circuit, a soil salinity circuit and a probe structure. The soil moisture circuit includes a high frequency oscillator, a voltage meter and a reference capacitor. The soil salinity circuit includes a low frequency oscillator, a voltage meter and a reference resistor. A third voltage meter allows for voltage outputs to be measured to calculate soil moisture and soil salinity values (Please see the abstract).  Please note that the examiner is making this rejection as can best be determined as the 35 USC 112 issues make the claims somewhat unclear, but as best can be determined, Downie reads on a number of the claimed limitations, as described as follows.
With respect to claims 15, 34, and 35, as best can be determined at this time, Murphy discloses and illustrates a system for gas measurement, the system comprising: a first oscillator (16) comprising a first surface for placement in a sampling location, wherein the first oscillator oscillates at a frequency greater than 20,000 Hz but less than 300,000,000 Hz (column 8, lines 55 through 60 discloses frequency ranges within the ranges claimed); a second oscillator (16’) comprising a second surface for placement in the sampling location, wherein the second oscillator oscillates at a frequency greater than 20,000 Hz but less than 300,000,000 Hz (column 8, lines 55 through 60 discloses frequency ranges within the ranges claimed) and the first and second surfaces having different absorptions for a gas whose concentration is being determined by the system (the reference mentions different surfaces that are sensitive to different gases in column 3, lines 14 through 61); a processor with an associated memory (20, though the memory is not shown, the instructions on a processor are well known to be stored on an associated memory module), the associated memory containing a training set produced by the first absorption surface and the second absorption surfaces when the first and second absorption surfaces are oscillated when exposed to multiple measured gas compositions (column 11, lines 53 through 59 disclose 60 disclose calibration known concentrations); and a machine learning system using the processor (Neural networks are disclosed to be used to generate the graph of data shown in Figure 4D), counts of the oscillations of the first and second oscillators (use of counts is disclosed in column 10, lines 14 through 22), and the training set to output a signal of gas composition at the sample location (no disclosure of the training set and the counts used to generate anything specifically, however this portion of the 
With respect to claim 16, as best can be determined at this time, Murphy discloses the system of claim 15, further comprising a humidity sensor for placement at the sampling location, wherein the machine learning system uses an output from the humidity sensor when determining the gas composition and wherein the humidity sensor comprises a third oscillator is disclosed in column 9, lines 25 through 39.   The humidity sensor is not explicitly disclosed to be an oscillator, however, any suitable sensor form would be obvious to one of ordinary skill in the art.

With respect to claim 18, as best can be determined at this time, Murphy discloses, the system of claim 15, further comprising a digital signal processing circuit which performs the preprocessing is disclosed in column 12, lines 7 through 17 as digital signal processing is disclosed to be used.
With respect to claim 19, as best can be determined at this time, Murphy discloses the system of claim 15, wherein the training set comprises profiles of the first and second oscillators exposed to a matrix of test conditions, wherein the test conditions vary by humidity, gas concentration, and temperature is disclosed in column 10, lines 32 through 52 as temperature and humidity sensors are disclosed to be used to compensate for environment, and compensation for coatings that react to gas concentration are disclosed.
With respect to claim 20, as best can be determined at this time, Murphy discloses the system of claim 15, wherein the training set comprises profiles of transitions between a first gas composition and a second gas composition at the sampling location is disclosed as column 11, lines 53 through 59 disclose using known concentrations to calibrate the sensors.

With respect to claim 23, as best can be determined at this time, Murphy discloses the system of claim 15, wherein the first oscillator is selected from a group consisting of a capacitive micromachined ultrasonic transducer (CMUT), a piezoelectric micromachined ultrasonic transducer (PMUT), and a quartz crystal microbalance (QCM) as QCM is disclosed.
With respect to claim 24, , as best can be determined at this time, Murphy discloses the system of claim 15, wherein the first oscillator and second oscillator are at a location selected from the group consisting of a probe tip and a module is disclosed as a module is contemplated.
With respect to claim 25, as best can be determined at this time, Murphy discloses the system of claim 24, wherein a temperature sensor and a humidity sensor are at the location as disclosed with the use of sensors with the system.
With respect to claim 26, as best can be determined at this time, Murphy discloses the system of claim 15, wherein the first surface is a metalized, vibrating layer is disclosed as column 4 lines 1 through 9. 
With respect to claims 28 and 36, as best can be determined at this time, while the specifics of the training set are not explicitly disclosed, one of ordinary skill in the art 
With respect to claim 29, as best can be determined at this time, Murphy discloses the system of claim 15, wherein the frequency of the first oscillator varies by gas concentration is disclosed in column 3, lines 33 through 39.
With respect to 30, as best can be determined at this time, Murphy discloses the system of claim 15, wherein the counts of the first and second oscillators are preprocessed using a multifactorial filter to simultaneously compensate for multiple environmental conditions is disclosed in column 10, lines 32 through 64.
With respect to claim 31, while a removable probe tip with sensors or oscillators in it is not explicitly disclosed, this is disclosed to be an optional and non-required feature, thus it is not critical to the operation of the invention and one of ordinary skill in the art would contemplate such an arrangement to ensure easy replacement of components in the system. 
Response to Arguments
Applicant's arguments filed 16 April 2021 have been fully considered but they are not persuasive. The applicant argues claims 1 (should be 15), 34, nor 35 recite preprocessing. The examiner agrees , preprocessing should have been processing, and the examiner does not find support for how the processing and oscillation counts and the training set actually function together to produce any tangible result.  The applicant argues about the preprocessing of the claims at length, but does not adequately address how the training set and counts are used to provide tangible results.  The applicant states it’s obvious because a supervised learning algorithm can allegedly . 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861